REGENCY RESOURCES INC. Flat 5, 11 Glouchester Avenue, Camden Town, London, England, NW17AU November 16, 2011 United States Securities and Exchange Commission treet N.E. Washington, DC, 20549 Re:Form 10-K for the year ended December 31, 2010 Filed March 9, 2011 Form 10-KA for the year ended December 31, 2010 Filed on October 7, 2011 Form 10-Q/A for the period ended June 30, 2011 Filed on October 24, 2011 File No. 000-53611 Attention:Ms. Julie Sherman - Staff Accountant Dear Ms. Sherman: In response to your telephone call to Mr. Gordon Brooke regarding our letter dated November 8, 2011, I wish to provide you with the following statement, previous omitted by our Company, acknowledging that: ● the company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the company may not assert staff comments as a defense in any proceedings initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance with our filings. Yours very truly; Regency Resources Inc. “Dragan Bozanic” Dragan Bozanic Chief Financial Officer, Secretary and Director c/c Jane C. H. Brooke – Chief Executive Officer and President Mr. Gordon Brooke -1-
